DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on January 31, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitations of claim 3, to recite the composition further comprising one or more homopolymers of ethylene, one or more homopolymers of polypropylene, one or more fillers and one or more stabilizers, and further changing transition phrase to “consisting of”. The added limitations were also taken from instant specification (p. 10, lines 10-13 of instant specification). In light of Applicant’s amendment, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claims 1, 4, 7, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525).

4. Sasaki discloses a thermoplastic elastomer composition for making foamed articles comprising:
a) 100 pbw of a block copolymer containing a polymer block containing a structural unit (A) derived from an aromatic vinyl compound, and a polymer block containing a structural unit derived from isoprene or a mixture of isoprene and butadiene (col. 2, line 62-8), specifically polystyrene-polyisoprene-polystyrene triblock copolymer (col. 16, lines 7-9);
b) 5-150 pbw of a softening agent (col. 3, lines 9-10), specifically paraffinic oils (col. 9, lines 20-22, as to instant claim 10);
c) 5-150 pbw of at least one polyolefin, specifically homopolymer of polypropylene and polyethylene (col. 9, lines 55-60; col. 10, lines 2-5; col. 22, lines 57-62);
d) a stabilizer, 
e) a filler (col. 11, lines 12-15), and further
f) 0.1-3%wt (also as to instant claim 7) of thermoexpandable fine particles containing a thermoexpandable compound such as isobutane or pentane, specifically commercially available under a trademark Expancel (col. 11, lines 30-35; col. 11, lines 53-67).
Sasaki does not recite the composition containing cross-linking agents or being cross-linked, and thereby the composition appears to be noncross-linked.

Sasaki discloses the use of “at least one polyolefin”, i.e. more than one polyolefin,  including propylene homopolymer and polyethylene, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of propylene homopolymer and polyethylene as the component c) as well, and further choose and use polyethylene homopolymer as the polyethylene as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

6.  All ranges in the composition of Sasaki are overlapping with the corresponding ranges of those as claimed in instant invention.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	
7.  Given the composition of Sasaki comprises 100 pbw of the triblock copolymer, 100 pbw of a paraffinic oil and 100 pbw of polyolefins, and, in view of being optional components (col. 11, lines 8-16) minor amounts of a stabilizer and a filler, therefore, the content of the triblock copolymer will be about 33%wt (as to instant claims 1 and 4) and the content of the paraffinic oil will be about 33%wt (as to instant claims 1).
Sasaki, so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.  As to instant claims 12, 13, the composition is used for making foamed/expanded articles, wherein the process for producing the expanded articles comprises subjecting the thermoplastic elastomeric composition to injection foam-molding or extrusion foam-molding under heating (col. 12, line 65-col. 13, line 27; col. 18, lines 50-67).

10. Further, though Sasaki does not explicitly teach the at least one polyolefin component c) comprising a combination of propylene homopolymer and ethylene homopolymer, and the articles being a sealing lip,
Gupta discloses a composition used for making foams comprising:
A’) styrene-based triblock copolymers;
B’) polyolefin;
C’) a plasticizer oil, 
D’) additives (Abstract),
E’) blowing agent ([0016]),

wherein said polyolefin composition is specified as being flexible and having excellent resilience, temperature resistance bending performance (Abstract, [0018], [0005]), and is used for making seal strips ([0018], as to instant claim 14).

11. Since both Sasaki and Gupta are related to thermoplastic elastomeric compositions, based on styrene-based triblock copolymers, oil, additives, blowing agent and polyolefins including propylene homopolymers and polyethylenes, used for making foamed articles, and thereby belong to the same field of endeavor, wherein Gupta explicitly teaches the use of combination of propylene homopolymer with ethylene homopolymer, and wherein the produced compositions and foams are specified as being flexible and having excellent resilience, temperature resistance, bending performance, therefore, based on the combined teachings of Sasaki and Gupta, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the ethylene homopolymer as the polyethylene to be used in the combination with propylene homopolymer in the composition of Sasaki, so to ensure the composition and foams of Sasaki are flexible and having excellent resilience, temperature resistance, bending performance, given such is desired depending on the specific end-use of said composition and foam, as well, and further use, or obvious to try to use, the foamed composition for making seal strips/lips,  since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability 

12.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Sasaki in view of Gupta, so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13. It is noted that the limitation “used in fields of transportation industry and construction industry” of claim 14 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
14.  Claims 1, 4, 6-7, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) and Migchels et al (US 6,451,865).

15.  The discussion with respect to Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) set forth in paragraphs 3-13 above, is incorporated here by reference.

16. Sasaki in view of Gupta do not explicitly recite the thermoexpandable fine particles containing a thermoexpandable compound such as isobutane or pentane, specifically commercially available under a trademark Expancel (component f)) comprising polymer shells encapsulated with gas being heat-expandable acrylonitrile particles and expanding at a temperature from 140ºC.

17. However, Migchels et al discloses a pre-foam composition comprising:
A) 2-40%wt thermoplastic elastomer, specifically block copolymers of styrene and conjugated diene, more specifically (col. 4, lines 22-67), more specifically SBS block copolymer (col. 10, lines 25-30) and
B) 0.5-6%wt heat expandable thermoplastic particles encapsulating expandable or liquefied gas (Abstract; col. 2, lines 25-35), specifically microspheres available under the trade name Expancel comprising acrylonitrile-based shell encapsulating isomers of n-butane or n-pentane having expansion temperature of 171-181ºC (col. 3, lines 42-62, col. 11, lines 42-47; as to instant claims 6-7, 15).


18.  The composition of Migchels et al further comprises polyolefins including polyethylene and polypropylene, and oils (col. 7, lines 43-60 of Migchels et al).

19.  The composition of Migchels et al is not specified as being cross-linked, and addition of any cross-linking agents is not mentioned. Therefore, the composition of Migchels et al appears to be non-crosslinked.

20. Thus, Migchels et al appears to teach the use of commercial expandable acrylonitrile-based microparticles Expancel as the foaming agent to expand a non-crosslinked composition based of styrene-conjugated diene block copolymers and propylene-based polymers.

21.  As to instant claims 12 and 13, Migchels et al discloses a process for production a foam comprising heat treating said prefoam composition at an expansion temperature of 171-181ºC to cause the expandable particles to expand and produce the foam (Abstract, col. 11, lines 43-47), wherein heating processes include extrusion or injection molding (col. 9, lines 48-50). The produced foam is used as a sealant in automobile industry and for making doors (col. 10, lines 9-21, as to instant claim 14).

Migchels et al and Sasaki in view of Gupta are related to expandable compositions comprising styrene-conjugated diene block copolymers and propylene-based polymers further comprising commercial expandable polymeric microparticles Expancel as the expanding agent, and thereby belong to the same field of endeavor, wherein Sasaki in view of Gupta do not explicitly recite said commercial microparticles Expancel being acrylonitrile-based and having expansion temperature from 140ºC, but Migchels et al  discloses the use of commercial expandable acrylonitrile-based microparticles Expancel as the expansion agent for expanding said compositions, therefore, based on the combined teachings of Migchels et al and Sasaki in view of Gupta, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the commercial acrylonitrile-based expandable microparticles Expancel taught by Migchels et al as the microspheres having polymer shells encapsulated with gas (component f)) in the composition of  Sasaki in view of Gupta as well, since it would have been obvious to choose material based on its suitability, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23.  All ranges in the composition of Sasaki in view of Gupta and Migchels et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a .

24.  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) and Langemann (US 6,848,218).

25.  The discussion with respect to Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) set forth in paragraphs 3-13 above, is incorporated here by reference.

26. Though Sasaki  in view of Gupta recite the expanded composition being used as a seal strip ([0018] of Gupta), Sasaki  in view of Gupta do not explicitly teach said composition being used as a sealing lip in automobile and construction industry.

27.  However, Langemann discloses window sealing strip being used in automobiles comprising a sealing lip (claim 11, col. 1, lines 8-10), wherein the sealing lip is specified as being made from a foam rubber (col. 2, lines 62-65).

28. Since a) Sasaki  in view of Gupta al disclose the use of the foam based on elastomeric styrene-based block copolymers as seal strips and b) Langemann specifies the sealing lips used in window sealing strips in automobiles being made from Langemann and Sasaki  in view of Gupta al and to use, or obvious to try to use the elastomeric foam of Sasaki  in view of Gupta al for making sealing lips as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  
It is noted that the limitations “used in the fields of the transportation industry and in the construction industry” are intended use limitations. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Further, since said sealing lips are used for making windows, and the windows are used in both automobile and construction industries, therefore, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, the foam rubber composition of Sasaki  in view of Gupta al for making sealing lips used for making not only automobile windows, but for making windows of buildings as well, thereby arriving at the present invention.


29.  Claims 1, 4, 6-7, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) and Morikawa et al (US 2002/0177659), as evidenced by Griss et al, Lab. Chip, 2002, 2, 117-120.

30.  The discussion with respect to Sasaki (US 8,973,781) in view of Gupta (US 2003/0060525) set forth in paragraphs 3-13 above, is incorporated here by reference.

31. Sasaki in view of Gupta do not explicitly recite the thermoexpandable fine particles containing a thermoexpandable compound such as isobutane or pentane, specifically commercially available under a trademark Expancel (component f)) comprising polymer shells encapsulated with gas being heat-expandable acrylonitrile particles and expanding at a temperature from 140ºC.

32. However, Morikawa et al discloses a thermoplastic elastomer composition comprising:
A) an ethylene-based polymers ([0008]-[0009], [0012]);
B) a block copolymer having vinyl aromatic block and a butadiene block ([0013], [0019], [0021]; [0016], [0021], [0024]);
C) 50 pbw or less (exemplified amount 10%wt, Table 1) of a mineral/paraffin oil-based softening agent ([0029], [0058]), and further
D) 0.01-20pbw based on 100 pbw of the thermoplastic elastomer composition, of heat expandable microparticles which encapsulate an expanding agent ([0033], [0037]), the shell of the particles comprising acrylonitrile ([0037]), specifically commercially available 
The composition is not chemically cross-linked ([0006], Abstract).
It is noted that the commercial acrylonitrile heat expandable particles EXPANCEL including hydrocarbon are cited in instant specification as being preferably used in the present invention (p. 9, lines 23-27 of instant specification).
Since the commercially available acrylonitrile heat expandable particles EXPANCEL used by Morikawa et al   are the same acrylonitrile heat expandable particles cited in instant specification as including hydrocarbon as expanding agent, therefore, the acrylonitrile heat expandable particles EXPANCEL used by Morikawa et al  will intrinsically and necessarily comprise hydrocarbon as the expanding agent as well.
Further, as evidenced by Griss et al, Expancel microspheres comprise hydrocarbon such as isobutane or isopentane (p. 118, left column).

33. Thus, Morikawa et al appears to teach the use of commercial expandable acrylonitrile-based microparticles Expancel as the foaming agent to expand a non-crosslinked thermoplastic elastomer composition based of vinyl aromatic-butadiene  block copolymers and polyolefins.
The thermoplastic elastomer composition of Morikawa et al   is used in automobile interior parts, including automobile weather strip ([0002]).

34.  As to instant claims 12 and 13, Morikawa et al discloses a process for forming a foam of the thermoplastic elastomer composition comprising kneading the thermoplastic 

35. Since both Morikawa et al  and Sasaki in view of Gupta are related to expandable thermoplastic elastomer compositions comprising vinyl aromatic-butadiene block copolymers and polyolefins and further comprising commercial expandable polymeric microparticles Expancel as the expanding agent, and thereby belong to the same field of endeavor, wherein Sasaki in view of Gupta do not explicitly recite said microparticles being acrylonitrile-based and being expandable at a temperature from 140ºC, but Morikawa et al  discloses the use of commercial expandable acrylonitrile-based microparticles Expancel 092 DU 120 having expansion temperature of 180ºC as the expansion agent for expanding said compositions, therefore, based on the combined teachings of Morikawa et al and Sasaki in view of Gupta , it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the commercial expandable microparticles Expancel, such as EXPANCEL 092DU120 having heat expansion temperature of 180ºC,  as the microspheres having polymer shells encapsulated with gas (component f)) of Sasaki in view of Gupta as well, since it would have been obvious to choose material based on its suitability, well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
 Sasaki in view of Gupta and Morikawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
37.  Applicant's arguments filed on January 31, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764